                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                 JONESBORO DIVISION

GARY LEON WEBSTER,                                                                      PLAINTIFF
ADC #114018

v.                                      3:18CV00248-JTK

MARTY BOYD, et al.                                                                  DEFENDANTS

                                              ORDER

        This matter is before the Court on the Defendants’ Motion for Summary Judgment due to

lack of exhaustion (Doc. No. 45). In his response, Plaintiff states that he submitted several requests

for paper grievance forms but was denied by deputies and members of the administrative staff.

(Doc. No. 48, p. 2) According to the Jail Grievance procedure, a grievance is to be submitted in

the form of a written statement by the inmate of a specified form and shall be transmitted without

interference. (Doc. No. 47-3, p. 1) In addition, although the Defendants submit copies of sick call

requests and commissary forms submitted by Plaintiff in support of their claim that he was familiar

with the grievance process, those forms do not resemble the grievance form which accompanies

the grievance policy (Id., p. 3).

        Defendants shall submit a Reply within ten days of this Order addressing:

        1.       Plaintiff’s claim that he was denied a written grievance form to submit a medical

grievance;

        2.       The process inmates should follow in obtaining grievance forms and submitting

them to staff;

        3.       The difference between the kiosk requests (ie: sick call and commissary) and the

submission of a grievance, and how the former constitutes proof of Plaintiff’s experience with the


                                                  1
grievance process.

       IT IS SO ORDERED this 14th day of August, 2019.




                                                ____________________________________
                                                JEROME T. KEARNEY
                                                UNITED STATES MAGISTRATE JUDGE




                                            1
